IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20410
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FERNANDO CASTILLO, JR.,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-808-ALL
                      --------------------
                        February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Fernando Castillo, Jr., pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).    He argues that his conviction should be reversed

because 18 U.S.C. § 922(g)(1) is unconstitutional on its face and

as applied.    He concedes, however, that this argument is

foreclosed and raises the issue to preserve it for possible

Supreme Court review.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20410
                                -2-

     Castillo’s argument is indeed foreclosed by this court’s

decisions in United States v. Cavazos, 288 F.3d 706, 712

(5th Cir.), cert. denied, 123 S. Ct. 253 (2002) and United States

v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied,

534 U.S. 1150 (2002).   Accordingly, his conviction is AFFIRMED.